Owen, J.
(dissenting). In Dinan v. Chicago & M. E. R. Co. 164 Wis. 295, 159 N. W. 944, it was said:
■ -“A man who is engaged in work upon the highway cannot, if he performs his duty, spend a large part of his time in looking for the approach of street cars or other vehicles. In "a busy street he would accomplish little if he did so. Of course he cannot let his thoughts go wool gathering and expect all users of the highway to give, place to him; he *566must exercise some vigilance; he must keep that lookout for vehicles which an ordinarily careful man similarly situated would keep; a man who is compelled to be in the street and tO' be giving attention to- his work. Such care must manifestly be a lesser degree than the care required of a person who is on the highway for the purpose of travel alone and may come and go at will.”
In my opinion that principle rules this case. Plaintiff was wheeling concrete from a mixer stationed in the street, in close proximity to the street-car tracks, to the abutting lot. A plank sixteen feet long extended from the curb to within twenty inches of the street-car track. He wheeled the concrete over this plank. In order to get on or off this plank with his wheelbarrow he was obliged to enter upon the street-car track. At the time of the accident he was returning to the concrete mixer to have his barrow filled, after having delivered a barrow full upon the adjacent lot. As he was going down the plank he looked to the north and saw no car. He proceeded down the plank pushing the wheelbarrow ahead of him; at the end of the plank he turned the wheelbarrow around and pushed it towards the concrete mixer, where he set it down tO' be filled, standing between the handles. He was out of the way of the street car, but the handles between which he stood were struck by the street car and the handles threw him to the ground.
When it is considered that he looked for a car when he came down the plank; that running at the rate of fifteen miles an hour a car would reach the mixer within approximately fifteen seconds after it came into view; that his attention was necessarily engaged in the matter of properly placing his barrow to receive the concrete from the mixer; that he himself was out of the zone of danger; that he was probably unconscious of the fact that the handles extended within the pathway of the car; that this mixer had been in the same place for three days; that its presence there was presumably known to the motorman, and that he had a right to rely on warnings of the approach of the car (Forrestal v. *567Milwaukee E. R. & L. Co. 119 Wis. 495, 97 N. W. 182), it is my opinion that his negligence was a question for the jury.